The State of TexasAppellee/s




                         Fourth Court of Appeals
                               San Antonio, Texas
                                      June 12, 2014

                                   No. 04-13-00906-CR

                                     Luis FRANCO,
                                        Appellant

                                            v.

                               THE STATE OF TEXAS,
                                     Appellee

                From the 226th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2013CR3379
                         Honorable Dick Alcala, Judge Presiding


                                     ORDER
     The Appellant’s Motion for Extension of Time to File Brief is hereby GRANTED IN
PART. The Appellant’s brief is due on or before August 6, 2014.



                                                 _________________________________
                                                 Rebeca C. Martinez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 12th day of June, 2014.



                                                 ___________________________________
                                                 Keith E. Hottle
                                                 Clerk of Court